—In an action to settle an interim trust accounting, G.F. Robert Hanke appeals, as limited by his brief, from so much of an order of the Surrogate’s Court, Westchester County (Emanuelli, S.), dated September 1, 1998, as granted the motion of the respondents G.F. Robert Hanke, Jr., and John V. Hanke, to compel the production of documents and denied his cross motion for a protective order.
Ordered that the order is reversed insofar as appealed from, on the law, with one bill of costs payable to the appellant by the respondents-respondents, the motion is denied, and the cross motion is granted.
It is well settled that there shall be full disclosure of all evidence, or information leading to evidence, that is material and necessary in the prosecution or defense of an action regardless of the burden of proof (see, CPLR 3101 [a]; Northway Eng’g v Felix Indus., 77 NY2d 332). Here, however, the banking information concerning the appellant’s accounts at the petitioner trustee Bank of New York is neither material nor relevant to the determination of whether the trustees behaved improperly in distributing the trust funds. Joy, J. P., Goldstein, McGinity and Feuerstein, JJ., concur.